ACCEPTED
                                                                                      03-15-00252-CV
                                                                                              5950771
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                  7/6/2015 5:28:49 PM
                                                                                    JEFFREY D. KYLE
                             No. 03-15-00252-CV                                                CLERK


                       In the Court of Appeals
                    for the Third Judicial District                 FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                            Austin, Texas                    7/6/2015 5:28:49 PM
                                                               JEFFREY D. KYLE
                                                                     Clerk

                Dr. Behzad Nazari, D.D.S., et al.,
                                         Appellant,
                              v.
                         The State of Texas,
                                           Appellee,
                                 v.

                   ACS State Healthcare, LLC,
                                       Appellee.


                            On Appeal from the
             53rd Judicial District Court, Travis County, Texas


      Corrected Motion to Extend Time to File
        Brief of Appellee the State of Texas


To The Honorable Third Court of Appeals:
    Appellee, the State of Texas, moves to extend the time to file its response
brief, pursuant to Texas Rules of Appellate Procedure 38.6(b) and 10.5(b).
                                      I.
    The State’s brief is currently due on July 9, 2015. (The State’s original
motion misidentified its brief deadline as July 19, 2015.) The State of Texas

seeks a 30-day extension, creating a new deadline of August 10, 2015. This is
the State of Texas’s first extension request. All parties are unopposed to this
request.

                                       II.
     The State of Texas requests this extension because of the press on coun-
sel of other professional engagements, including preparation of court-re-

quested briefing and preparation for oral argument in Texas v. United States,
No. 15-40238 (5th Cir.), preparation of briefing in Hartfield v. Osborne, No. 15-
20275 (5th Cir.), preparation of briefing in Frew v. Janek, No. 15-40229 (5th

Cir.), and preparation of briefing in State v. One 2004 Lincoln Navigator, No.
14-0692 (Tex.).
                                       III.
     The State of Texas seeks this extension not for purposes of delay, but in
the interest of justice, and respectfully requests that the Court grant an exten-
sion of time to August 10, 2015, for filing its response brief.




                                        2
Respectfully submitted.

Ken Paxton
Attorney General of Texas

Charles E. Roy
First Assistant Attorney General

Scott A. Keller
Solicitor General


/s/ J. Campbell Barker
J. Campbell Barker
Deputy Solicitor General
State Bar No. 24049125

Philip A. Lionberger
Assistant Solicitor General
State Bar No. 12394380

Office of the Attorney General
P.O. Box 12548 (MC 059)
Austin, Texas 78711-2548
(512) 936-1700
(512) 474-2697
cam.barker@texasattorneygeneral.gov

Counsel for Appellee the State of Texas




      3
                    Certificate of Service
    I certify that this document has been filed with the clerk of the court and
served by File&ServeXpress on July 6, 2015, upon:

Counsel for all Appellants:

Jason Ray
Riggs & Ray, P.C.

E. Hart Green
Weller, Green, Toups & Terrell, L.L.P.

Counsel for Appellees Xerox Corporation and Xerox State Healthcare,
LLC f/k/a ACS State Healthcare, LLC:

Constance H. Pfeiffer
Christopher R. Cowan
W. Curt Webb
Eric J. R. Nichols
Beck Redden LLP

Robert C. Walters
Gibson, Dunn, & Crutcher LLP

                                      /s/ J. Campbell Barker
                                     J. Campbell Barker
                                     Counsel for Appellee the State of Texas




                                      4